Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered. 
The status of the 03/26/2021 claims, is as follows: Claims 1-2, 12, 15, 21, 23, and 27-33 have been amended; Claims 3-11, 18, 22, 24-26, and 36 remain canceled; Claims 37-38 have been added; and Claims 1-2, 12-17, 19-21, 23, 27-35, and 37-38 are pending.

Response to Amendment
With respect to Notification of 112f: since amendment made to the claims 1 and 33, therefore the previous interpretation under 112f with respect to “puncturing units” is withdrawn. 
With respect to rejection 112b: since amendment made to claim 1, therefore the previous rejection 112b are withdrawn. 
Note: Terminal disclaimer was filed on 05/12/2021 and was acceptable. 

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 04/26/2021, and 02/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2, 12-17, 19-21, 23, 27-35, and 37-38 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a fermentation module configured to ferment a mixture of water and at least one ingredient; and a main flow path that is connected to the fermentation module and that is configured to guide the mixture to the fermentation module,… 
wherein the fermentation module includes a fermentation tank that defines an opening at an upper portion and a fermentation tank cover configured to cover the opening, wherein the ingredient package accommodation body is disposed between the fermentation tank cover and the water tank, and wherein the ingredient package accommodation body comprises a first side plate facing the water tank and a second side plate facing the fermentation tank cover.” recited in Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761